Appeal by plaintiffs, as limited by their brief, from so much of an order of Supreme Court, Kings County, dated October 24, 1968, as, on resettlement of a prior order dated June 3, 1968, denied their application for a preference. Order affirmed insofar as appealed from. No opinion. Appeal from order of the same court dated June 3,1968 dismissed as academic. That order was superseded by the order of resettlement, dated October 24, 1968. One bill of $10 costs and disbursements is allowed to respondent to cover both appeals. Beldock, P. J., Christ, Rabin, Munder and Martuseello, JJ., concur.